PER CURIAM.
These consolidated appeals are brought from a non-final order granting a temporary injunction and from a subsequent order setting a $1000 bond as a condition for the granting of injunctive relief.
We find the evidence sufficient for the issuance of the temporary injunction. However, the bond in this case was set on the court’s own motion without notice and hearing. Thus, there is no record as to whether it is a sufficient bond pursuant to Rule 1.610(b), Florida Rules of Civil Procedure. We, therefore, reverse and remand to the trial court for determination and imposition of an appropriate bond amount, after notice and a hearing. See Richardson v. Upchurch, 452 So.2d 1117 (Fla. 2d DCA 1984) and Tabsch v. Nojaim, 548 So.2d 851 (Fla. 3d DCA 1989).
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, C.J., and SCHEB and THREADGILL, JJ., concur.